DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 7, 10 and 11 recites the limitation "some of voids" in line 8 of claims 1 and 7 and in line 6 of claims 6, 10 and 11.  In addition, claim 2 recites the limitation “a number of voids” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Fujihara (US3657516).
Fujihara discloses a carbon felt heating device and method of manufacturing (column 2, lines 41-54) comprising a carbon felt (1), power connecting electrodes (3), voids filled with resin (2; column 3, lines 49-56), a housing (2), waterproofing insulation surrounding carbon felt and power connecting electrodes/on exposed carbon felt (A) and outer surface of a housing (8) (polyurethane foam, column 6, lines 4-21, Figures 10, 11),  a base member (8), a hole (space between carbon felt (A); Figures 10, 11) and a plurality of carbon felts connected in series or parallel  (A, Figures 10, 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara and further in view of Gardner et al (US6483087).
Fujihara discloses all of the recited subject matter except a rechargeable battery unit.  Gardner et al discloses a rechargeable battery unit (column 8, lines 11-16).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a battery/rechargeable battery as disclosed by Gardner et al in the heater of Fujihara because, a battery/rechargeable battery allows for a more portable unit.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara in view of Gardner et al as applied to claim 7 above, and further in view of Yeh (US2011/0220634).
Fujihara in view of Gardner et al discloses all of the recited subject matter except a wireless charging module.  Yeh discloses a wireless charging module (abstract, para. 0006).  It .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara in view of Gardner et al as applied to claim 7 above, and further in view of Chun et al (US2016/0190736).
Fujihara in view of Gardner et al discloses all of the recited subject matter except a magnet connectors for battery charging unit.  Chun et al discloses magnet connectors for a battery charging unit (abstract).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included magnet connectors for a battery charging unit as disclosed by Chun et al in the heater of Fujihara and Gardner et al because, magnet connectors for a battery charging unit allow for a more portable unit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779.  The examiner can normally be reached on 9:00-5:00 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






stf								/SHAWNTINA T FUQUA/June 3, 2021							Primary Examiner, Art Unit 3761